Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathryn Warner on Thursday, 18 March 2021.

The application has been amended as follows (amendment is bolded and underlined): 

Claims 8 and 63 are amended as follows:

Claim 8:  The method of claim 63, wherein the RNA ligase of steps (e) and (g) is a T4 RNA ligase.




Claim 63: A method for obtaining a library of 5'-htRNA comprising:
(a)    treating an RNA sample containing 5'-htRNAs having a 3' cyclic phosphate with a phosphatase;
(b)    treating the phosphatase treated RNA sample with a periodate;
(c)    treating the periodate treated RNA sample with a polynucleotide kinase;
(d)    adding a 3' -RNA adaptor to the RNA sample of step c;
(e)    treating the RNA sample of step d with an RNA ligase;
(f)    adding a 5' -RNA adaptor to the RNA sample of step e;
(g)    treating the RNA sample of step f with an RNA ligase;
(h)    performing a RT-PCR on the RNA sample of step g.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	As noted in the notice of allowance mailed 13 January 2021, the combined teachings of Lee et al., Maroney et al., Schmittgen et al., Williams, Thompson et al., Yamasaki et al. and Lund et al. render obvious a method of analysis of 5' -ht RNA in an RNA sample comprising adaptor ligation to the 3' end of the target nucleic acid using RNA ligase, probe hybridization and qRT-PCR, wherein the analysis further comprises treatment with phosphatase and sodium periodate.
Furthermore, the closest art, Kirino et al. (Nature structural & molecular biology 14.4 (2007): 347-348) teach RNA analysis comprising treating an RNA species with a combination of 
However, the O-methylated RNA species of Kirino is different from the claimed 5’ htRNA because the O-methylated RNA species does not comprise a 3’ hydroxyl group which is affected by periodate treatment.
Therefore, the prior art does not teach or fairly suggest a combination of steps comprising a step of treating an RNA sample comprising periodate-treated 5' half tRNA fragments with polynucleotide kinase as required by the method of claim 63.
 As the instant claims are amended such that claims 2-8 depend from claim 63, claims 2-8 are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAHANA S KAUP/Examiner, Art Unit 1639                                                                                                                                                                                                        
/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639